  Case 1:19-cv-12002-RMB-AMD Document 1 Filed 05/01/19 Page 1 of 1 PageID: 1




                                               UNITED STAllliS DISTIUCT COURT
                                                  DISTRICT' ICF NEW JERSEY

         r-qL <: 4t-Ft
,2,4"q,.-r{
                                                                            :         Civil Action No.
   i[.),o,-Jltq) lf* b"
           V.      G.r\,                           '^r   5t-.               :



     .--\cr.s-pl^                     Di       o   -r,   e-t a-l            :




                                                              DISCLOSURE STATEMENT

                      The undersigned                     I   for Prl,+i..rf,FTb
                      certifiies that this               is a non-governmental corporate party and that:


    u                 This party's pa          t corporation, and allpublicly held corporations owning l0%o or more
                      of this party's          k, are listed here:




                                                                            OR
    IHr               This party does          t have a parent corporation, n<lr is there any publicly held corporation
                      thal owns l0o%           more of this party's stock.            T't e pa'r--f i'ry; 4-h'e' i*di "i d.*.-\s

                                                                                         /-a,r"is, O Lo..' te"s S l.aelrc,,l ?./+"
        ignaturre      of Atl.orney                                                   Nanre of Firm


        t(-on,,\9 C \"..*'                                                                  166\ e.. /"-*J;s          Au*
    ;;il;N;;                                                                          Address


           S tt-'-/-t--                                                               ---   -V-i:e    !t:-L-- !- I-
                                                                                      Ciry/Srate/ZIP Code
                                                                                                                      --qu;-< o
    l]tzrtl




    Ins;bur:tirlns:
    l,  Discl,csure Statement is to be             as a seoalate documLent.
    il.   Sielect Case Type        (Civil)     the menu bar at the top of the ECF screen.
    il.   Cliclk on Other Documents
    ,l.   S,i:lect
    ii.   tinter the case for which the            losure Statement is beirrg filed
    6.    Si,elect thePDI] document to
    '7,   Si,erlecl   the party   filing the            Statement.
    B. If apprlicable, insert the name             the Comorate Parent or loave blank.
    9. f'roc'licad the docket tcxt.
    I   tll. iiubnnit the Disclosure                by clicking the NEXT button.                            Dr!J-CMECF-005   (5   lzt 08\
